LPBP Inc. Financial Statements January 31, 2010 (Unaudited) Notice to Reader: The accompanying unaudited financial statements of LPBP Inc. for the period endedJanuary 31, 2010 have been prepared by management and approved by the Audit Committee of the Company. These statements have not been reviewed by the Company’s independent auditors. Sincerely, /s/ John Anderson John Anderson President and CEO March 23, Statements of Income (loss) and Comprehensive Income (loss) [Unaudited] As at January 31 October 31 [Thousands of Canadian dollars] 2010 2009 Assets Cash $ 345 $ 391 Prepaid expenses 128 151 Income taxes receivable 55 28 Total assets $ 528 $ 570 Liabilities and Shareholders’ Equity Accounts payable and accrued liabilities [note 4] $ 67 $ 67 67 67 Shareholders’ equity [note 2] Common shares – Class A - - Common shares – Class B 273 273 Retained earnings 188 230 461 503 Total liabilities and shareholders’ equity $ 528 $ 570 The accompanying notes form an integral part of these interim consolidated financial statements. On behalf of the Board of Directors: /s/ Edward E. McCormack /s/ Mitchell J. Kostuch EDWARD E. MCCORMACK Chairman of the Board and Director MITCHELL J. KOSTUCH Director Statements of Income (loss) and Comprehensive Income (loss) [Unaudited] Three months ended January 31 [Thousands of Canadian dollars, except per share amounts] 2010 2009 General and administration $ (69) $ (100) Loss before income taxes and interest (69) (100) Interest income [note 2] - 424 Income (loss) before income taxes (69) 324 Income taxes – current 27 (103) Net income (loss)and comprehensive income (loss) $ (42) $ 221 Earnings per share - basic and diluted [note3] $ - $ - The accompanying notes form an integral part of these interim consolidated financial statements. Statements of Retained Earnings [Unaudited] Three months endedJanuary 31 [Thousands of Canadian dollars] 2010 2009 Retained earnings, beginning of period $ 230 $ 99,494 Net income (loss)and comprehensive income (loss) (42) 221 Retained earnings, end of period $ 188 $ 99,715 The accompanying notes form an integral part of these interim consolidated financial statements. Statements of Cash Flows [Unaudited] Three months ended January 31 [Thousands of Canadian dollars] 2010 2009 Operating activities Net income for the period $ (42) $ 221 (42) 221 Changes in non-cash working capital balances relating to operations: Prepaid expenses 23 25 Accounts payable and accrued liabilities 0 (13) Income taxes receivable (27) 103 (4) 115 Investing activities Decrease (increase) in assets held in trust with MDS Inc. 0 (388) 0 (388) Net decrease in cash position during the period (46) (52) Cash position, beginning of period 391 1,471 Cash position, end of period $ 345 $ 1,419 The accompanying notes form an integral part of these interim consolidated financial statements. Notes to Financial Statements [unaudited] [All amounts in thousands of Canadian dollars, except where noted] 1. Summary of Significant Accounting Policies These unaudited interim consolidated financial statements of LPBP Inc. (LPBP or the Company) have been prepared in accordance with Canadian generally accepted accounting principles (GAAP) and follow the same accounting policies and methods of application disclosed in the Company’s 2009 audited annual financial statements for the year ended October 31, 2009.These interim consolidated financial statements should be read in conjunction with the Company’s audited annual consolidated financial statements for the year ended October 31, 2009 as these interim financial statements do not include all of the disclosures in the audited financial statements. 2. Assets held in trust with MDS Inc. Pursuant to a May 2004 plan of arrangement (the Arrangement), the Company entered into an agreement with MDS Inc. (MDS) which resulted in a reorganization of the Company's business (the Blood Products Business) and MDS's Ontario clinical laboratories services business (Labs LP).Shareholders, other than MDS, hold 0.44% of the equity shares and 52.5% of the voting shares of the Company.MDS, a related party, holds 99.56% of the equity shares and 47.5% of the voting shares of the Company. On October 4, 2006, MDS agreed to sell its Canadian diagnostics business in a transaction valued at $1.3 billion (the MDS Sale). MDS’s Canadian diagnostics business included its general partnership interest in the business of Labs LP.
